United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montclair, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-847
Issued: December 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2010 appellant, through counsel, filed a timely appeal from a January 5,
2010 decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has more
than three percent right lower extremity permanent impairment, for which he received a schedule
award.
FACTUAL HISTORY
The Office accepted that appellant, then a 36-year-old letter carrier, sustained traumatic
aggravation of right knee arthritis due to a slip and fall in snow on March 2, 1982.1 On
February 13, 1997 he filed a traumatic injury claim alleging that on January 14, 1997 he
1

The Office assigned claim number xxxxxx137.

aggravated his right knee arthritis when he slipped in snow and hit his postal vehicle.2 The
Office accepted the claim for aggravation of right knee arthritis. On May 31, 2006 appellant
filed a schedule award claim action.
On January 22, 2009 appellant filed another claim for a schedule award and submitted an
October 20, 2008 report from Dr. David Weiss, an osteopath, in support of his claim. Dr. Weiss
concluded that appellant had a total 10 percent right lower extremity impairment using the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).3 He determined that appellant had a five percent
impairment for right patellofemoral crepitance/pain, using Table 17-31, page 544 and a two
percent impairment for partial right lateral knee meniscectomy, using Table 17-33, page 546,
resulting in a total seven percent combined right lower extremity impairment. Next, Dr. Weiss
found three percent impairment for pain, using Table 18-1, page 574. He noted the date of
maximum medical improvement as October 20, 2008.
In a letter dated April 9, 2009, appellant’s counsel noted that appellant had filed a claim
for a schedule award and requested the fifth edition of the A.M.A., Guides be applied in
calculating the award.
By letter dated May 13, 2009, the Office asked Dr. Weiss to provide an impairment rating
in accordance with the sixth edition of the A.M.A., Guides (6th ed. 2009).
In a September 23, 2009 report, Dr. Weiss, using the sixth edition of the A.M.A., Guides,
concluded that appellant had three percent right lower extremity impairment after net adjustment.
In reaching this determination, he found a two percent impairment for right knee partial lateral
meniscectomy, using Table 16-2, page 509, a two percent impairment for palpatory findings,
using Table 16-6, page 516 and a two percent impairment for imaging, using Table 16-8, page
519. Dr. Weiss noted that, using the modifiers, appellant had a total three percent right lower
extremity impairment.4
On December 15, 2009 an Office medical adviser reviewed the medical evidence and
concurred with Dr. Weiss’ determination of a three percent right lower extremity impairment,
using the sixth edition of the A.M.A., Guides.
By decision dated January 5, 2010, appellant was granted a schedule award for three
percent impairment of the right lower extremity. The period of the award was from
October 20 to December 18, 2008 or 8.64 weeks.

2

The Office assigned claim number xxxxxx055. On April 10, 1998 an Office hearing representative combined
claim number xxxxxx137 with xxxxxx055, with the latter as the master file number.
3

A.M.A., Guides (5th ed. 2001).

4

The modifiers were listed as follows: GMFH-CDX of one percent (2-1), GMPE-CDX of one percent (2-1)
and GMCS-CDX of one percent (2-1).

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing federal regulations6 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.7 Effective February 1, 2001, the fifth edition of the A.M.A., Guides was used by the
Office to calculate schedule awards.8 Effective May 1, 2009, the sixth edition was used.9
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE) and clinical studies
(GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
ANALYSIS
The Board finds that appellant has no more than three percent impairment of the right
lower extremity. Both Dr. Weiss and the Office medical adviser determined that appellant had a
three percent impairment using the sixth edition of the A.M.A., Guides.
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.12 Appellant’s accepted diagnosed condition is aggravation of right knee arthritis. Table
16-2 of the sixth edition of the A.M.A., Guides, Knee Regional Grid, provides that a meniscal
injury can be classified from Class 1 to Class 2, with Class 1 defined as a partial medial or lateral
meniscectomy, partial medial and lateral or total medial or lateral meniscectomy or meniscal
transplant. A finding under Class 1 of a partial medial or lateral meniscectomy yields
impairments ranging from one to three percent.13 Both Dr. Weiss and the Office medical adviser
graded appellant as the mid-range of Class 1 or a two percent impairment. Both physicians then
applied the grade modifiers described in Table 16-5 with analysis provided in Table 16-6
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

Id. at Exhibit 1 (January 2010); see also FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Supra note 3 at 494-531; see J.B., 61 ECAB ____ (Docket No. 09-2191, issued May 14, 2010).

11

Supra note 3 at 521.

12

Supra note 9.

13

Supra note 3 at 509.

3

through Table 16-8 and the net adjustment formula.14 Dr. Weiss determined that appellant was
entitled to an additional impairment for functional history (GMFH), physical examination
(GMPE) and clinical studies (GMCS). The Office medical adviser and Dr. Weiss both
concluded that appellant had a total three percent right lower extremity impairment. The Board
finds that appellant has no more than three percent right lower extremity impairment rating.
On appeal, appellant’s counsel contends that the Office should have used the fifth edition
of the A.M.A., Guides instead of the sixth edition in determining his schedule award. As noted
above, the procedure manual provides that for all decisions issued effective May 1, 2009 the
sixth edition of the A.M.A., Guides is to be used. As the Office issued a schedule award on
January 5, 2010, it properly used the sixth edition of the A.M.A., Guides.15
CONCLUSION
The Board finds that appellant has not established that he has more than three percent
right lower extremity impairment, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2010 is affirmed.
Issued: December 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Id. at 515-21.

15

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

